DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed 9/20/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The IDS contains a Non-Patent Literature document titled First Examination Report received in application no. DE 10 2018 123 348.5 but this reference is entirely in German with no English language translation or explanation of relevance provided. The NPL document furthermore contains a listing of references but no conventional patent document symbols such as X, Y, or A references such that relevance can be inferred. This reference has therefore not been considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control interface of claims 8 and 17; the information interface of claim 10; the electrical interface of claim 11; the information interface and storage medium of claim 12; the information interface of claim 19; and the electrical interface of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the mechanical interface for load-transmitting configured to create a form-locking and/or frictional connection between the drive module unit and the aircraft fuselage as described in paragraph [0049] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“first drive module unit that is detachably, load-transmittingly and with another drive module unit exchangeably attachable to the at least one coupling point to form a first aircraft … wherein the first aircraft is a rotary wing aircraft” - The term “unit” has been found to be a generic placeholder for invoking 35 USC 112(f) (See MPEP 2181 §I.A.). The term “module” has also been found to be a generic placeholder invoking 35 USC 112(f) (See Williamson v. Citrix (Fed.Cir. 2015)). The placeholder(s) is/are preceded by the non-structural modifier of “first drive” and is followed by the functional recitations of being “detachably, load-transmittingly and with another drive module unit exchangeably attachable to the at least one coupling point to form a first aircraft … wherein the first aircraft is a rotary wing aircraft.” As there does not appear to be any structure recited following the placeholder that is capable of performing the functions, the limitation is interpreted to invoke 35 USC 112(f). A review of the disclosure shows that the first drive module unit for forming a rotary wing aircraft comprises: “a carrier structure with an additional coupling point which is complementary to the at least one coupling point of the aircraft fuselage and can thus be mechanically coupled” (paragraph [0033]) and “at least one motor… which drives a rotor coupled thereto” (paragraph [0034]) wherein the rotors can be a main rotor, tail rotor, or multicopter configurations (paragraph [0041]). 
“second drive module unit that is detachably, load-transmittingly and with another drive module unit exchangeably attachable to the at least one coupling point to form a second aircraft … wherein… the second aircraft is a fixed-wing aircraft or a convertiplane” - The term “unit” has been found to be a generic placeholder for invoking 35 USC 112(f) (See MPEP 2181 §I.A.). The term “module” has also been found to be a generic placeholder invoking 35 USC 112(f) (See Williamson v. Citrix (Fed.Cir. 2015)). The placeholder(s) is/are preceded by the non-structural modifier of “second drive” and is followed by the functional recitations of being “detachably, load-transmittingly and with another drive module unit exchangeably attachable to the at least one coupling point to form a second aircraft … wherein… the second aircraft is a fixed-wing aircraft or a convertiplane.” As there does not appear to be any structure recited following the placeholder that is capable of performing the functions, the limitation is interpreted to invoke 35 USC 112(f). A review of the disclosure shows that the first drive module unit for forming a rotary wing aircraft comprises: “a carrier structure with an additional coupling point which is complementary to the at least one coupling point of the aircraft fuselage and can thus be mechanically coupled” (paragraph [0033]), “at least one motor… which drives a rotor coupled thereto” (paragraph [0034]), and a wing unit and/or a tail unit in the instance of a fixed-wing aircraft (paragraph [0042]) or a rotor pivotable relative to a support structure between a first position and a second position for vertical lift and forward thrust respectively in a convertiplane aircraft (paragraph [0043]). 
Claims 8 and 17:
“a control unit for controlling the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point” - As outlined above, “unit for” has been found to be a generic placeholder. It is preceded by the non-structural modifier of “control” and followed by the function of controlling the drive unit attached to the aircraft fuselage. There is insufficient structure recited for performing the function in the remainder of the claim. A review of the disclosure appears to indicate that the control unit is commensurate with a conventional autopilot system which might comprise a processor (paragraphs [0030], [0052] - control unit performs automatic maneuvers of the aircraft). However, it is not expressly recited to be an autopilot - see 35 USC 112(b) rejections of claims 8 and 17 below. 
“a control interface for transmitting control signals to the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point” - The term “interface for” does not convey any particular structure(s) and is therefore interpreted to be a generic placeholder. It is preceded by the non-structural modifier of “control” and followed by the function of “transmitting control signals” without any structure sufficient for performing the same recited in the claim. A review of the disclosure shows that the control interface is “an electrical interface via which electrical control signals are transmitted” (paragraph [0051]). 
Claims 10 and 19: 
“an information interface to obtain information relating to the one of the first drive module unit or the second drive module unit that is attached to the coupling point with regard to an aircraft type predetermined by the one of the first drive module unit or the second drive module unit that is attached to the coupling point” - The term “interface to” does not convey any particular structure(s) and is therefore interpreted to be a generic placeholder. It is preceded by the non-structural modifier of “information” and is coupled to the functional recitation of “to obtain information relating to the drive module unit that is attached to the coupling point” without reciting any further structure(s) sufficient for performing the function. It is therefore interpreted to invoke 35 USC 112(f). See 35 USC 112(b) rejection of claims 10 and 19 below. 
Claim 12: 
“an information interface for providing information relating to one of the first drive module unit or the second drive module unit” - The term “interface for” does not convey any particular structure(s) and is therefore interpreted to be a generic placeholder. It is preceded by the non-structural modifier of “information” and is coupled to the functional recitation of “to obtain information relating to the drive module unit that is attached to the coupling point” without reciting any further structure(s) sufficient for performing the function. It is therefore interpreted to invoke 35 USC 112(f). See 35 USC 112(b) rejection of claim 12 below.
Claim 13:
“electrically driven drive unit” - As outlined above, “unit” has been found to be a generic placeholder. It is preceded by the non-structural modifier of “electrically driven drive.” There is no additional structure recited in the remainder of the claim. A review of the disclosure appears to indicate that the electrically driven drive unit is an electric motor (paragraph [0034]).
Claim 14:
“first drive module unit to the aircraft fuselage to form a first aircraft in the form of a rotary wing aircraft” - See rationale outlined above with respect to the “first drive module unit” in claim 1. 
“second drive module unit to the aircraft fuselage to form a second aircraft in the form of a fixed-wing aircraft or a convertiplane” - See rationale outlined above with respect to the “second drive module unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12, and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claims 8 and 17. Claim limitations “a control unit” appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as outlined above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Presently, (i) the disclosure is devoid of any structure that performs the function in the claim - while the unit is recited as performing the tasks, what the unit comprises (e.g. a processor) is unclear. 
Re: Claims 10, 12, and 19. Claim limitations “an information interface” appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as outlined above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Presently, (i) the disclosure is devoid of any structure that performs the function in the claim - while the interface is recited as performing the tasks, what the interface actually comprises is unclear. 
Therefore, claims 7, 10, 12, 17, and 19 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9 and 10 draw dependency from claim 8 and claims 18 and 19 draw dependency from claim 17. Claims 9, 10, 18, and 19 incorporate the indefiniteness of the parent claims without correcting the same. As such, each of claims 9, 10, 18, and 19 is rejected for at least the same rationale outlined above with respect to claims 8 and 17. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-11, 13, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10870479 B2 to Courtin.
Re: Claim 1. Courtin teaches an aircraft system (Abstract, Figs. 1e and 5) comprising:
an aircraft fuselage (100, fuselage module) having at least one coupling point (110, attachment interface) that is configured to connect various mutually exchangeable drive module units (Fig. 1e: 200a, 200b, 200c) detachably and load-transmittingly to the aircraft fuselage (Abstract - attachment interface comprises electrical contacts to facilitate communication between fuselage and lift generation module and retention devices to couple modules structurally);
at least one first drive module unit that is detachably, load-transmittingly and with another drive module unit exchangeably attachable to the at least one coupling point to form a first aircraft comprising the aircraft fuselage and the first drive module unit (200a, VTOL lift generation module - multirotor - col. 13, lines 34-67); and
at least one second drive module unit that is detachably, load-transmittingly and with another drive module unit exchangeably attachable to the at least one coupling point to form a second aircraft comprising the aircraft fuselage and the second drive module unit (200b, long-endurance lift generation module - col. 14, lines 1-46; 200c, high-speed lift generation module - col. 14, line 47-col. 15, line 6),
wherein the first aircraft is a rotary wing aircraft (multirotor - col. 13, lines 34-67) and the second aircraft is a fixed-wing aircraft (200b, long-endurance lift generation module - col. 14, lines 1-46; 200c, high-speed lift generation module - col. 14, line 47-col. 15, line 6) or a convertiplane (Col. 15, lines 7-20 - tilt-wings and tilt-rotors utilizing the same concept of Fig. 1e).
Re: Claim 2. Courtin teaches the aircraft system according to claim 1, wherein at least one of the first or the second drive module units comprises at least one of: a wing unit or a tail unit (Fig. 3a illustrates the second drive module comprising wings 208a and tail 212/210).
Re: Claim 8. Courtin teaches the aircraft system according to claim 1, wherein the aircraft fuselage (Fig. 5; 100) further comprises a control unit (514, flight controller comprising 502, processor and 504, circuitry) for controlling the one of the first drive module unit or the second drive module unit (200) that is attached to the aircraft fuselage via the coupling point, wherein the coupling point comprises a control interface (See Data connections between 100 and 200 in Fig. 5) for transmitting control signals to the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point (See data and power connections between 100 and 200 in Fig. 5; Data Transmission - col. 8, line 52-col. 10, line 8; Power Transmission - col. 10, lines 9-29).
Re: Claim 9. Courtin teaches the aircraft system according to claim 8, wherein the control unit is configured to control an aircraft formed by the aircraft fuselage and the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point in an operating mode of a plurality of operating modes, the operating mode selected of a plurality of operating modes based on the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point (Col. 9, lines 34-60 - fuselage control unit determines drive module unit type and provides corresponding operating mode plans).
Re: Claim 10. Courtin teaches the aircraft system according to claim 9, wherein the coupling point comprises an information interface to obtain information relating to the one of the first drive module unit or the second drive module unit that is attached to the coupling point with regard to an aircraft type predetermined by the one of the first drive module unit or the second drive module unit that is attached to the coupling point, wherein the control unit controls the aircraft formed by the aircraft fuselage and the one of the first drive module unit or the second drive module unit that is attached to the coupling point in different operating modes depending on the information obtained via the information interface (Col. 9, lines 34-60 - fuselage control unit determines drive module unit type and provides corresponding operating mode plans - attachment interface may use RFID or another communication standard such as NFC to provide data/information of the drive module unit to the fuselage module).
Re: Claim 11. Courtin teaches the aircraft system according to claim 1, wherein the aircraft fuselage further comprises an electrical energy storage (116, power unit/batteries) for supplying the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point with electrical energy, wherein the at least one coupling point comprises an electrical interface via which electrical energy can be supplied to the one of the first drive module unit or the second drive module unit that is attached to the coupling point (Power Transmission - col. 10, lines 9-29).
Re: Claim 13. Courtin teaches the aircraft system according to claim 1, wherein one of the first drive module unit or the second drive module unit comprises at least one of: a wing unit, a tail unit, (Fig. 3a illustrates the second drive module comprising wings 208a and tail 212/210), and at least one electrically driven drive unit (Fig. 2a illustrates the first drive module unit as having a plurality of electric motors 202).
Re: Claim 14. Courtin teaches an aircraft fuselage (100, fuselage module) for an aircraft system (Abstract, Figs. 1e and 5), the aircraft fuselage comprising:
at least one coupling point (110, attachment interface) that is configured to detachably and load-transmittingly connect various mutually exchangeable drive module units to the aircraft fuselage to form aircrafts of different aircraft types depending on a drive module unit to be attached to the coupling point (Fig. 1e, Abstract),
wherein the coupling point is configured to:
detachably, load-transmittingly and with another drive module unit exchangeably attach at least one first drive module unit to the aircraft fuselage to form a first aircraft in the form of a rotary wing aircraft (200a, VTOL lift generation module - multirotor - col. 13, lines 34-67), and
detachably, load-transmittingly and with another drive module unit exchangeably attach at least one second drive module unit to the aircraft fuselage to form a second aircraft in the form of a fixed-wing aircraft (200b, long-endurance lift generation module - col. 14, lines 1-46; 200c, high-speed lift generation module - col. 14, line 47-col. 15, line 6) or a convertiplane (Col. 15, lines 7-20 - tilt-wings and tilt-rotors utilizing the same concept of Fig. 1e).
Re: Claim 17. Courtin teaches the aircraft fuselage according to claim 14, further comprising a control unit (514, flight controller comprising 502, processor and 504, circuitry) for controlling the one of the first drive module unit or the second drive module unit (200) that is attached to the aircraft fuselage via the coupling point, wherein the coupling point comprises a control interface (See Data connections between 100 and 200 in Fig. 5) for transmitting control signals to the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point (See data and power connections between 100 and 200 in Fig. 5; Data Transmission - col. 8, line 52-col. 10, line 8; Power Transmission - col. 10, lines 9-29).
Re: Claim 18. Courtin teaches the aircraft fuselage according to claim 17, wherein the control unit is configured to control an aircraft formed by the aircraft fuselage and the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point in different operating modes, the operating mode selected depending on the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point (Col. 9, lines 34-60 - fuselage control unit determines drive module unit type and provides corresponding operating mode plans).
Re: Claim 19. Courtin teaches the aircraft fuselage according to claim 18, wherein the coupling point comprises an information interface to obtain information relating to the one of the first drive module unit or the second drive module unit that is attached to the coupling point with regard to an aircraft type predetermined by the one of the first drive module unit or the second drive module unit that is attached to the coupling point, wherein the control unit controls the aircraft formed by the aircraft fuselage and the one of the first drive module unit or the second drive module unit that is attached to the coupling point in different operating modes depending on the information obtained via the information interface (Col. 9, lines 34-60 - fuselage control unit determines drive module unit type and provides corresponding operating mode plans - attachment interface may use RFID or another communication standard such as NFC to provide data/information of the drive module unit to the fuselage module).
Re: Claim 20. Courtin teaches the aircraft fuselage according to claim 14, further comprising an electrical energy storage (116, power unit/batteries) for supplying the one of the first drive module unit or the second drive module unit that is attached to the aircraft fuselage via the coupling point with electrical energy, wherein the at least one coupling point comprises an electrical interface via which electrical energy can be supplied to the one of the first drive module unit or the second drive module unit that is attached to the coupling point  (Power Transmission - col. 10, lines 9-29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-7, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10870479 B2 to Courtin.
Re: Claim 3. Courtin teaches an aircraft system according to claim 2 as outlined above. Courtin also teaches that the attachment interface on the fuselage and the drive modules comprises a plurality of electrical contacts and can have more than one retention device (Col. 4, lines 4-9). However, it is not expressly disclosed that:
the aircraft fuselage comprises at least two coupling points, and
the aircraft system comprises:
a first set of drive module units comprising at least two first drive module units; and
a second set of drive module units comprising at least two second drive module units.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the singular attachment interface on the fuselage as taught by Courtin into a plurality of coupling points and to form the unitary drive unit having a singular attachment interface into a plurality of subcomponents which connect to their own respective attachment interface as doing so would merely require routine skill in the art to duplicate connections and separate unitary elements into smaller units. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to form the singular drive module unit into smaller elements and providing duplicate attachment interfaces for each in order to provide a device with a smaller footprint when disassembled thereby allowing easier transportation, storage, and assembly thereof. 
Re: Claim 4. Courtin teaches the aircraft system according to claim 1 as outlined above.  Courtin also teaches that the attachment interface on the fuselage and the drive modules comprises a plurality of electrical contacts and can have more than one retention device (Col. 4, lines 4-9). However, it is not expressly disclosed that:
the aircraft fuselage comprises at least two coupling points, and
the aircraft system comprises:
a plurality of first drive module units that include the at least one first drive module unit; and
a plurality of second drive module units that include the at least one second drive module unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the singular attachment interface on the fuselage as taught by Courtin into a plurality of coupling points and to form the unitary drive unit having a singular attachment interface into a plurality of subcomponents which connect to their own respective attachment interface as doing so would merely require routine skill in the art to duplicate connections and separate unitary elements into smaller units. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to form the singular drive module unit into smaller elements and providing duplicate attachment interfaces for each in order to provide a device with a smaller footprint when disassembled thereby allowing easier transportation, storage, and assembly thereof. 
Re: Claim 5. Courtin renders obvious the aircraft system according to claim 4 as outlined above. In the aforementioned configuration, the aircraft system of claim 4 would have each of the coupling points provided on the aircraft fuselage are connected to corresponding one of the plurality of second drive module units to form the second aircraft, and at least one of the coupling points is not connected to a drive module unit to form the first aircraft in normal and usual operation as seen in Figure 1e wherein the aircraft takes on a singular type whether that be a rotary aircraft, a fixed-wing aircraft, or a convertiplane aircraft.
Re: Claim 6. Courtin teaches the aircraft system according to claim 1 as outlined above.  Courtin also teaches that the attachment interface on the fuselage and the drive modules comprises a plurality of electrical contacts and can have more than one retention device (Col. 4, lines 4-9). However, it is not expressly disclosed that:
the aircraft fuselage further comprises a second coupling point that is configured to connect various mutually exchangeable drive module units detachably and load-transmittingly to the aircraft fuselage, the at least one coupling point and the second coupling point arranged along a transverse axis on opposite sides of the aircraft fuselage.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the singular attachment interface on the fuselage as taught by Courtin into a plurality of coupling points and to form the unitary drive unit having a singular attachment interface into a plurality of subcomponents which connect to their own respective attachment interface as doing so would merely require routine skill in the art to duplicate connections and separate unitary elements into smaller units. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to form the singular drive module unit into smaller elements and providing duplicate attachment interfaces for each in order to provide a device with a smaller footprint when disassembled thereby allowing easier transportation, storage, and assembly thereof. In forming the aircraft in the manner outlined above, in the rotary wing configuration, there would be symmetry across the transverse axis with respect to two arms having the rotors and in the fixed-wing and convertiplane configurations, similar symmetry would be present with respect to the wings and/or rotors. 
Re: Claim 7. Courtin renders obvious the aircraft system according to claim 6 as outlined above. However, it is not expressly disclosed that the aircraft fuselage further comprises a third coupling point that is configured to connect various mutually exchangeable drive module units detachably and load-transmittingly to the aircraft fuselage, the third coupling point arranged at a rear portion of the aircraft fuselage relative to a flight direction of the aircraft system. As outlined above, forming the singular attachment interface on the fuselage into more than one interface and dividing the drive module(s) into smaller components which correspond with the multiple attachment interfaces on the fuselage to provide the same configurations shown in Figure 1e but with multiple smaller components would have been obvious in view of duplication of parts and making elements separable being within the ordinary capabilities of one having ordinary skill in the art at the time the invention was filed. As such, providing a third coupling and third corresponding drive module unit component would have been obvious.
Re: Claim 12. Courtin teaches the aircraft system according to claim 1 as outlined above. 
Courtin also teaches that the drive module units comprise a coupling point having an information interface and a storage medium (Col. 9, lines 34-60 - fuselage control unit determines drive module unit type and provides corresponding operating mode plans - attachment interface may use RFID or another communication standard such as NFC to provide data/information of the drive module unit to the fuselage module). However, it is not expressly disclosed that: 
one of the first drive module unit or the second drive module unit comprises:
at least one further coupling point which is complementary to the at least one coupling point of the aircraft fuselage and which is configured to connect the one of the first drive module unit or the second drive module unit detachably and load-transmittingly to the aircraft fuselage, wherein the further coupling point comprises an information interface for providing information relating to the one of the first drive module unit or the second drive module unit; and
a storage medium which stores information relating to an aircraft type to be formed by the one of the first drive module unit or the second drive module unit, wherein the information is readable out by a control unit of the aircraft fuselage via the information interface. The underlined section above is interpreted to require the drive modules to have more than one component and the fuselage to have more than one corresponding coupling point such that each component of a respective drive module can be coupled to the fuselage, wherein the multiple coupling points provide the information interface and storage medium functionality respectively. As outlined above multiple times, this duplication of parts and separation of a unitary element into multiple subelements is well known in the art and within the ordinary capabilities of one of ordinary skill in the art at the time the invention was filed. As such, it would have been obvious to construct the aircraft as taught by Courtin in the manner claimed in claim 12 so as to provide the same advantages that would have motivated one of ordinary skill already outlined above.
Re: Claim 15. Courtin teaches the aircraft fuselage according to claim 14 as outlined above. Courtin also teaches that the attachment interface on the fuselage and the drive modules comprises a plurality of electrical contacts and can have more than one retention device (Col. 4, lines 4-9). However, it is not expressly disclosed that the fuselage further comprises a second coupling point that is configured to connect various mutually exchangeable drive module units detachably and load-transmittingly to the aircraft fuselage, the at least one coupling point and the second coupling point arranged along a transverse axis on opposite sides of the aircraft fuselage. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the singular attachment interface on the fuselage as taught by Courtin into a plurality of coupling points and to form the unitary drive unit having a singular attachment interface into a plurality of subcomponents which connect to their own respective attachment interface as doing so would merely require routine skill in the art to duplicate connections and separate unitary elements into smaller units. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to form the singular drive module unit into smaller elements and providing duplicate attachment interfaces for each in order to provide a device with a smaller footprint when disassembled thereby allowing easier transportation, storage, and assembly thereof. In forming the aircraft in the manner outlined above, in the rotary wing configuration, there would be symmetry across the transverse axis with respect to two arms having the rotors and in the fixed-wing and convertiplane configurations, similar symmetry would be present with respect to the wings and/or rotors. 
Re: Claim 16. Courtin renders obvious the aircraft fuselage according to claim 15.  However, it is not expressly disclosed that the fuselage comprises a third coupling point that is configured to connect various mutually exchangeable drive module units detachably and load-transmittingly to the aircraft fuselage, the third coupling point arranged at a rear portion of the aircraft fuselage relative to a flight direction of the aircraft system. As outlined above, forming the singular attachment interface on the fuselage into more than one interface and dividing the drive module(s) into smaller components which correspond with the multiple attachment interfaces on the fuselage to provide the same configurations shown in Figure 1e but with multiple smaller components would have been obvious in view of duplication of parts and making elements separable being within the ordinary capabilities of one having ordinary skill in the art at the time the invention was filed. As such, providing a third coupling and third corresponding drive module unit component would have been obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647